Citation Nr: 0816737	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-38 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Army Reserve/National Guard 
from February 1990 to November 1992; he had a period of 
active duty for training from June 1991 to August 1991.  The 
appellant subsequently served on active duty in the United 
States Army from November 1992 to January 1998.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 decision 
issued by the Atlanta, Georgia Regional Office (RO) that 
denied the appellant's claim of entitlement to service 
connection for sarcoidosis.  

In February 2007, a Board hearing was held at the RO before 
the undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The Board thereafter denied the appellant's claim for service 
connection for sarcoidosis in a decision dated May 9, 2007.  
The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In January 2008, the parties filed a 
Joint Motion for Remand.  A January 2008 Order of the Court 
granted the Joint Motion and vacated the Board's decision.  
The issue on appeal was remanded for readjudication pursuant 
to the provisions of 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has remanded this appeal for readjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a) for 
compliance with the instructions in the Joint Motion.  A 
determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant has told VA that he experienced respiratory 
problems in service.  He is seeking service connection for 
sarcoidosis which is manifested in part by pulmonary 
pathology.  However, while his Alabama National Guard medical 
records are included in the claims file, no service medical 
records from the appellant's period of active service from 
November 24, 1992 to January 1, 1998, are on file for the 
appellant.  The appellant's service medical records are 
deemed to be within the control of the government and should 
have been included in the record in their entirety, if 
available, as they may be determinative of the claims.  See 
Bell v. Derwinski, 2 Vet. App. 492 (1992).  The AMC/RO should 
locate the appellant's Army service medical records and 
associate them with the claims file, if available.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  

In this case, it is unclear whether or not the appellant's 
1992-1998 Army service medical records are unavailable.  
Furthermore, the RO did not make a formal finding of the 
unavailability of the veteran's service records.  It is also 
unclear whether the RO has attempted to obtain alternative 
records.  This should be rectified and documented on remand.

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  The 
appellant should be afforded the opportunity to provide such 
documentation.

The appellant has not been afforded a VA medical examination.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the appellant has a documented current diagnosis of 
sarcoidosis.  The appellant had some respiratory complaints, 
including dyspnea, in service.  Therefore, the Board finds 
that the duty to assist in this case requires that a VA 
medical opinion should be obtained on remand.

The medical evidence of record is insufficient for the Board 
to render a decision on the etiology and onset date of the 
appellant's sarcoidosis; there is no probative medical 
opinion of record that addresses whether there is any 
relationship between the appellant's active military service 
and his development of the sarcoidosis that was diagnosed in 
October 2002.  The considerations described above require a 
remand for a search for service medical records and for 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed.  

In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
service connection claim and of what part 
of such evidence he should obtain, and 
what part the AMC/RO will yet attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claim.  38 C.F.R. 
§ 3.159 (2007).

2.  The AMC/RO should take appropriate 
steps to secure the appellant's November 
24, 1992 to January 5, 1998 Army service 
medical records for the veteran through 
official channels or any other 
appropriate source, including the 
appellant.  Any and all records obtained 
should be associated with the claims 
file.  If there are no records, the RO 
should so specifically find and the 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  If the AMC/RO determines that the 
appellant's Army service medical records 
are unavailable, the AMC/RO should take 
appropriate steps to secure all 
alternative service medical records for 
the veteran from any appropriate source.  
Per the VA Adjudication Procedure Manual, 
the non-exhaustive list of documents that 
may be substituted for service medical 
records in this case includes, but is not 
limited to, statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a veteran may have 
sought treatment, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the RO should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

4.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
(including any employee health 
facilities) who have treated him for any 
sarcoidosis-related disorder since 
service.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his attorney 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.

5.  Thereafter, the AMC/RO should arrange 
for the appellant's records to be 
reviewed by a VA doctor with a proper 
specialty, and for an examination of the 
veteran by the same doctor.  The examiner 
should be provided with the appellant's 
claims file, including any records 
obtained pursuant to the above-mentioned 
development, and a copy of this remand.  
The examiner should identify all 
sarcoidosis-related pathology currently 
present and discuss the etiology and 
onset date of each manifestation of the 
sarcoidosis.  The pathogenesis of 
sarcoidosis, the risk factors for 
sarcoidosis and the clinical significance 
of all in-service and post-service chest 
x-rays, biopsies and other relevant 
testing should be discussed.

The examiner should specifically address 
whether appellant's currently diagnosed 
sarcoidosis is causally or etiologically 
related to (1) his military service or to 
a condition that existed in service, (2) 
a pre-existing or genetic condition, or 
(3) some other cause or causes.  

Specifically, the examiner must address 
the questions of:

a.  Whether the appellant's current 
sarcoidosis is causally or 
etiologically related to his June 
1991 to August 1991 period of 
military service, or to his November 
1992 to January 1998 period of 
military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the veteran's current 
sarcoid pathology is related to 
symptoms or signs he may have had in 
service (June 1991 to August 1991, 
and November 1992 to January 1998)?

c.  Whether the veteran's current 
sarcoid pathology is related to 
symptoms and signs that may have 
occurred within one year of his 
service separation in August 1991, 
or within one year of his separation 
in January 1998?

d.  Whether, on the basis of the 
clinical record and the known 
development of sarcoidosis, it can 
be concluded with clear and 
unmistakable certainty that any such 
currently diagnosed condition pre-
existed the appellant's entry into 
active military service in June 
1991, or November 1992? 

e.  Whether, if any sarcoidosis-
related pathology clearly pre-
existed military service, it be 
concluded with clear and 
unmistakable certainty that the pre-
existing condition did not undergo a 
worsening in service to a permanent 
degree beyond that which would be 
due to the natural progression of 
the condition?  

6.  Upon receipt of the VA reviewer's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

7.  Thereafter, after the completion of 
any indicated additional development, the 
RO should re-adjudicate the appellant's 
claim of service connection for 
sarcoidosis.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories and caselaw.  

8.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue remaining on appeal.  All relevant 
evidence of record should be addressed.  
The appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

